      Case 1:19-cv-09038-GBD-SDA Document 88 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Dino Antolini,                                                            10/14/2020

                               Plaintiff,
                                                            1:19-cv-09038 (GBD) (SDA)
                   -against-
                                                            ORDER
 Amy McCloskey, et al.,

                               Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a telephone conference with the parties and for the reasons stated on the

record, it is hereby ORDERED as follows:

       1. No later than Wednesday, October 21, 2020, Plaintiff shall provide Defendant with a

           revised HIPAA release as agreed during today’s conference.

       2. No later than Wednesday, October 21, 2020, Plaintiff’s counsel shall pay the monetary

           sanction imposed in the Court’s September 14, 2020 Order. (See ECF No. 79.)

       3. Defendants’ Letter Motion to compel (ECF No. 80) is denied for the reasons stated on

           the record.

       4. No later than Wednesday, October 28, 2020, Plaintiff shall file a Letter Motion, not to

           exceed three pages, regarding any additional financial-related documents that he

           seeks from either Dimur Enterprises Inc. or any individual defendant. Defendants shall

           file their response, also not to exceed three pages, no later than Wednesday,

           November 11, 2020.

SO ORDERED.
     Case 1:19-cv-09038-GBD-SDA Document 88 Filed 10/14/20 Page 2 of 2




DATED:     New York, New York
           October 14, 2020

                                         ______________________________
                                         STEWART D. AARON
                                         United States Magistrate Judge




                                     2
